Opinión disidente
del Juez Asociado Señor Irizarry Yunqué a la cual se une el Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 30 de mayo de 1978
Este Tribunal decide hoy que el plazo decenal de garan-tía del Art. 1483 del Código Civil, 31 L.P.R.A. see. 4124, equivale al plazo dentro del cual tiene que ejercitarse la ac-ción por daños y perjuicios causados como consecuencia de la ruina de un edificio. Las discrepancias entre los comentaris-tas permiten que halle apoyo en algunos de ellos la norma que este Tribunal adopta. Creo, sin embargo, que no es la mejor norma ni la más justa y por eso discrepo.
La primera regla de hermenéutica que debemos observar es aquella que atiende primero a la letra de la ley y a su sig-nificado ordinario y corriente. Dice el Art. 1483:
“El contratista de un edificio que se arruinase por vicios de la construcción, responde de los daños y perjuicios si la ruina tuviere lugar dentro de diez años, contados desde que concluyó la construcción; igual responsabilidad, y por el mismo tiempo, tendrá el arquitecto que la dirigiere, si se debe la ruina a vicios del suelo o de la dirección.
Si la causa fuere la falta del contratista a las condiciones del contrato, la acción de indemnización durará quince años.”
El texto, en su primer párrafo, responsabiliza al contra-tista y al arquitecto “si la ruina tuviere lugar dentro de diez años, contados desde que concluyó la construcción.” No dice que son diez años para ejercitar la acción. Una cosa es el plazo de garantía de diez años dentro del cual tiene que ocu-rrir la ruina, y otra el plazo dentro del cual tiene que ejerci-tar la acción quien sufre daños. Ese plazo no puede ser de quince años, porque el segundo párrafo se encarga de fijar ese término cuándo la acción se basa en “falta del contratista a las condiciones del contrato,” es decir, cuando la acción es ex contractu. Si el plazo para el ejercicio de la acción, en *392cuanto al primer párrafo, fuera quince años, sería innecesa-ria la especificación que hace el segundo párrafo. Como algún plazo tiene que haber para el ejercicio de una acción, éste no puede ser otro, en cuanto al primer párrafo, que el término prescriptivo de un año que para las acciones ex delicto señala el Art. 1868, 31 L.P.R.A. see. 5298. (1)
La opinión de este Tribunal enfatiza que nuestro Art. 1483, que es copia del 1591 del Código Civil Español, deriva de los Arts. 1792 y 2270 del Código Civil Francés, y acoge el sistema de plazo único postulado por Traviesas, Contrato de Arrendamiento, 6 Rev. Der. Privado 1 (1919), basado a su vez en la interpretación de los citados artículos del Có-digo Francés. El comentarista Gabriel García Cantero niega tal proposición y encuentra los antecedentes del Art. 1591 (1483 nuestro) en la Constitución dictada el año 393 por Graciano, Valentiniano y Teodosio, y en la Ley 21, Título 32 de la Partida Tercera. García Cantero, La respon-sabilidad por ruina de los edificios, 16 Anuario de Derecho Civil, 1054 (1963). Al mismo efecto véase Géigel v. Mariani, 85 D.P.R. 46, 48-49 (1962).
Hubo un intento en España de adoptar el estatuto del Código Francés mediante el Proyecto de Código Civil de 1851, que en su Art. 1532 decía textualmente:
“El arquitecto o empresario de un edificio responde durante diez años, si se arruinare por vicio de la construcción o del suelo. Esta responsabilidad tiene lugar, respecto del arquitecto, aun cuando no haya contratado la obra por un ajuste alzado.”
Véase el parecido con los Arts. 1792 y 2270 del Código Francés, que disponen:
*393Art. 1792: “Si el edificio construido a tanto alzado perece en todo o en parte por vicio de la construcción, o por vicio del suelo, el arquitecto y el empresario responden de ello durante diez años.”
Art. 2270: “Después de diez años, el arquitecto y los empre-sarios quedan liberados de la garantía por las grandes construc-ciones que han hecho o dirigido.”
El Proyecto de 1851 redujo a diez años el plazo de respon-sabilidad — que en la Ley 21 era de quince, al igual que en el antiguo Derecho Romano — imitando en esto al Código Francés. García Cantero, supra, pág. 1090. Pero no pasó de ser un proyecto. El legislador español redactó el actual Art. 1591 (1483 nuestro), apartándose del Proyecto y del Código Francés. La diferencia es palpable. Mientras el Código Fran-cés y el Proyecto de 1851 responsabilizan al empresario (con-tratista en nuestro caso) y al arquitecto “durante diez años,” el nuestro les responsabiliza “si la ruina tuviere lugar dentro de diez años.” Es claro que en el Código Francés hay un plazo único, que es de diez años, durante el cual el contratista y el arquitecto responden y dentro del cual tiene que haber ocu-rrido la ruina. En nuestro caso el contratista responde una vez ha ocurrido la ruina, si ésta ocurre dentro de diez años. La redacción del precepto nuestro no excluye, a diferencia del Código Francés y del Proyecto de 1851, un plazo distinto para el ejercicio de la acción para reclamar responsabilidad al contratista y al arquitecto.
Sobre la duración de la acción, dice García Cantero, op. cit, págs. 1107-1108.
“e) La duración de la acción.
Esta cuestión es una de las cruciales en la interpretación del artículo 1.591. Para los autores que defienden el carácter contractual de la acción de responsabilidad fundamentado en el mismo (Manresa, Mucius Scaevola, De Buen, Valverde), en de-fecto de una norma especial, se ha de aplicar el plazo de quince años de prescripción de las acciones que no tienen otro señalado en la ley. Traviesas, en cambio, lo hace coincidir con la duración de la garantía, aceptando con ello la doctrina francesa predomi-*394nante. Bonet Ramón dice que la prescripción de la acción contra el constructor o el arquitecto dura diez años, sin que se aclare si es un plazo coincidente con el de duración de la garantía, o es dis-tinto, y en este caso cuál es el punto de arranque del mismo.
No cabe duda que la aplicación del plazo de quince años hace mantener por demasiado tiempo en estado de pendencia la liqui-dación de las consecuencias jurídicas de la ruina; mientras que hacer coincidir el plazo de duración de la acción con el plazo de garantía conduce a la consecuencia poco equitativa de que el per-judicado tendrá a su disposición un plazo variable, que será el máximo de diez años cuando la ruina ocurre inmediatamente des-pués de la conclusión de la obra, y que será mínimo si acaece en las postrimerías de dicho período legal, pudiendo ser nulo si el edificio se derrumba la víspera de cumplirse el mismo. La juris-prudencia no ha tenido, que sepamos, oportunidad de pronun-ciarse sobre la cuestión.
Por mi parte, entiendo que el problema tiene fácil solución si se concibe como de naturaleza extracontractual dicha responsa-bilidad, y se aplica, en consecuencia, al plazo de un año que esta-blece el artículo 1.968, 2do. . .; en virtud de esta prescripción corta, el período de pendencia del ejercicio de la acción contra los presuntos culpables es más razonable, ya que una vez producida la ruina dentro del período legal, no será necesario esperar a que transcurra éste íntegramente para que empiece a correr el plazo de prescripción. Pero el punto de arranque de ésta no se coloca en el momento de producción del daño sino — de conformidad con el artículo 1.968, 2do. — desde que lo supo el agraviado, conoci-miento que debe extenderse también a la persona del culpable, pues de otra suerte no puede interponerse la demanda. La aper-tura del sumario interrumpe la prescripción, y por ello la sen-tencia de 12 de mayo de 1960 aplica el artículo 1.969 a un su-puesto en que se siguió sumario, razón por la cual la acción civil no podía ejercitarse hasta que se declaró extinguida la acción penal.”
La aplicación del plazo prescriptivo de un año de las ac-ciones ex delicto, surge precisamente de que la acción con-templada en el primer párrafo del Art. 1483 es ex delicto, basada en culpa y negligencia, y no en violación de las condi-ciones del contrato, que es a la que se refiere el segundo pá-*395rrafo de ese artículo, cuyo plazo prescriptivo es de 15 años, igual que el de las acciones personales que no tienen plazo señalado. Una vez más cito a García Cantero, págs. 1104-1105:
“El párrafo 1ro. del artículo 1.591 es una aplicación de la norma general del artículo 1.902; por ello, aunque no se diga expresamente, se requiere la culpabilidad del contratista y del arquitecto. Se responde por una actuación culposa o negligente desarrollada a propósito de la edificación de un inmueble, pero cuyos resultados no se manifiestan de momento, sino en un tiempo posterior que la ley fija en un máximo de diez años.
La exclusión del caso fortuito y de la fuerza mayor aparece con claridad en los precedentes romanos y españoles del artí-culo 1.591, se aceptó sin discusión por la doctrina del siglo XIX y es la opinión más autorizada en la doctrina extranjera. . . . También se excluyen las causas sobrevenidas con posterioridad a la construcción; así, si el dictamen pericial demuestra que la única causa de la ruina estriba en la falta de las reparaciones necesa-rias, entrará en aplicación el artículo 1.907_
Lo que ocurre es que el párrafo 1ro. del artículo 1.591 viene a establecer una presunción inris tantum de culpabilidad en el contratista y en el arquitecto. Arruinado un edificio y demos-trado por una sumaria investigación que la ruina ha obedecido a vicio de la construcción, la ley presume la culpabilidad del con-tratista, o bien la del arquitecto si se debe a vicio del suelo o de la dirección; esta presunción, que viene a fortalecer la postura procesal de los perjudicados, se fundamenta en el interés pú-blico que inspira esta norma y en la dificultad de la prueba si, conforme a las normas generales de la responsabilidad extra-contractual, correspondiese al actor la carga de la prueba de la culpa del autor del daño.
En la Ley 21, Tít. 32, Partida 3ra. ya se encuentran rastros de esta presunción legal al decirse: ‘E si por aventura la labor que fuese fecha de nuevo se derribase, o se moviese ante que se acabase, o quince años después que fuese fecha, sospecharon los Sabios antiguos que por mengua, o culpa, o por falsedad de aque-llos que eran puestos para fazerlas, aconteciera aquel fallezi-miento’; lo cual se corrobora por la interpretación o comentario de Gregorio López ... y de la doctrina del siglo XIX.”
*396García Cantero alude al Art. 1907 del Código Español, equivalente al 1807 nuestro, 31 L.P.R.A. see. 5146, que dice textualmente:
“See. 5146. Ruina de edificio
El propietario de un edificio es responsable de los daños que resulten de la ruina de todo o parte de él, si ésta sobreviniere por falta de las reparaciones necesarias.”
El 1909 del español, 1809 nuestro, 31 L.P.R.A. see. 5148, dispone:
“See. 5148. Defectos de construcción
Si el daño de que tratan las dos secciones anteriores resul-tare por defecto de construcción, el tercero que lo sufra sólo podrá repetir contra el arquitecto, o en su caso, contra el constructor, dentro del tiempo legal.”
El “tiempo legal” a que se refiere este precepto no puede ser el de 15 años, pues defecto de construcción no es necesa-riamente significativo de violación de contrato, que es a lo que se refiere el segundo párrafo del Art. 1483. Además, se refiere este Art. 1809 al tercero que sufra el daño, y sólo puede tener condición de tercero quien no fue parte en el con-trato ni trae causa de quien lo fue. De esta suerte, es inescapable que el tercero que sufre daños como consecuencia de la ruina de un edificio — un visitante lesionado al desplomarse parte del techo, para ejemplo — tendría un año para reclamar contra el arquitecto o contra el constructor, a partir del mo-mento en que sufra el daño, siempre y cuando que la ruina ocurriera dentro de los diez años de garantía que establece el primer párrafo del 1483. Dice sobre el particular García Cantero, págs. 1094-1095:
“d) La tesis de la responsabilidad extracontractual es la única que permite una interpretación sistemática de los artículos 1.591 y 1.909, que atribuya a ambos plenitud de sentido. Acertó en este punto García Goyena cuando, con referencia al párrafo 2do. del artículo 1.903 del Proyecto de 1851,... decía que era más justo y humano que el Código francés y los demás extranjeros de su época, los cuales únicamente hacen responsable al propie-*397tario de la ruina de un edificio, aunque ocurra por vicio de la construcción: con razón decía dicho autor: ‘acuda el vecino dañado contra el solo culpable.’
Como antes indiqué, el primer párrafo del artículo 1.591 supone un tratamiento favorable, bajo ciertos aspectos, para constructores y arquitectos. En efecto, si prescindiéramos de dicho párrafo, no hubiéramos suprimido la responsabilidad ex-tracontractual de estas personas, las cuales seguirían respon-diendo conforme al artículo 1.902 sólo que sin límites tempo-rales; así, probado el daño, la culpa o negligencia del constructor o del arquitecto, y la relación de causalidad, su responsabilidad era inevitable aunque la construcción del edificio datase de más de diez años....
El mero hecho de que el citado'precepto se halle situado den-tro de la sección que regula las obras por ajuste o precio alzado no parece ser un argumento decisivo para definir la naturaleza de la responsabilidad en él regulada. En ello han influido, sin duda, los precedentes de las legislaciones extranjeras y del Proyecto de 1851, pero sin que — a diferencia de otras legisla-ciones — el mero dato de su colocación sistemática tenga aquí un valor absoluto.”
Para mayor abundamiento de la tesis aquí sustentada, una vez más cito a García Cantero, págs. 1091-1092:
“Entiendo que la acción de indemnización basada en el primer párrafo del artículo 1.591 del Código civil español es de naturaleza distinta que la enunciada, tan esquemáticamente, en el segundo.
En efecto; en cuanto a aquella, y con relación al contratista, se trata de una sanción por incumplimiento de un específico deber de no dañar el patrimonio ajeno, en forma directa o in-directa . . . formulado con carácter general en el artículo 1.902 y aludido por remisión en el artículo 1.909; respecto del arquitecto, representa una sanción por incumplimiento de un deber de peri-cia profesional, consistente en la observancia de las reglas de su arte, tal como lo ha venido exigiendo la tradición jurídica es-pañola, aun cuando no esté expresamente recogido por ninguna disposición legal.
Hay que observar que la mención del arquitecto en el primer párrafo del artículo 1.591 ha sido conscientemente querida por el legislador, de modo que la expresión legal ‘igual responsabili-*398dad y por el mismo tiempo, tendrá el arquitecto que la dirigiere’ viene a significar una acumulación, y no una yuxtaposición alter-nativa como en el artículo 1.582 del Proyecto de 1851.
Los deberes aquí contemplados son deberes legales por su origen, que el legislador ha estimado oportuno sancionar expre-samente, con independencia y al margen de toda relación contractual. La responsabilidad se basa en un actuar culposo o negligente, por lo cual constituyen supuestos concretos de la res-ponsabilidad por culpa extracontractual o aquiliana del artículo 1.902. No representan, en cambio, casos de responsabilidad ob-jetiva; ni tampoco, pese a las apariencias, de responsabilidad por riesgo. El artículo 1.591, como luego expondré, viene a establecer una presunción inris tantum de culpabilidad, a cargo del con-tratista y del arquitecto.
La responsabilidad expresada tiene su fundamento en el in-terés público, ya que a la comunidad interesa que las edifica-ciones destinadas a tener una duración prolongada estén cons-truidas con arreglo a las reglas de la técnica, cuyo conocimiento se presume dentro del ámbito de su respectivo obrar en el con-tratista y en el arquitecto....
La naturaleza jurídica que aquí se propugna de la responsa-bilidad ex párrafo 1ro. del artículo 1.591 tiene, respecto de la contractual, que es la predominante en la doctrina, las carac-terísticas siguientes: Representa una agravación para los obli-gados en cuanto que está legitimado para invocarlo cualquier perjudicado (haya o no contratado el arrendamiento de la obra) y, asimismo, porque establece una presunción inris tantum de culpabilidad en su respecto. Pero, bajo otro aspecto, implican un trato de favor para los obligados — como lo hacía notar García Goyena . . . respecto del artículo 1.532 del Proyecto de 1851 — en cuanto que limitan en el tiempo la duración de la garantía (que con base en el artículo 1.902 no tendría ninguna cortapisa temporal), así como reduce extraordinariamente la duración de la acción para hacer efectiva aquella responsabilidad (un año, al ser extracontractual, en lugar de quince años, de ser contractual)
Dice la opinión de este Tribunal que “[en] tres.ocasiones diferentes este Tribunal se ha expresado a favor de la doc-trina del plazo único.” Y cita González v. Agostini, 79 D.P.R. 510 (1956); Géigel v. Mariani, supra; y Coop, de Viviendas *399v. Villas de Navarra, 104 D.P.R. 718 (1976). Discrepo. No creo que resolviéramos eso en estos tres casos. Veamos.
(1) En González v. Agostini, se instó demanda por ale-gados vicios de construcción a los 6 meses y 9 días de entre-gado el edificio por el contratista. Este invocó la defensa de prescripción a base de que en el contrato suscrito con el de-mandante se estipuló un plazo de 30 días a partir de la en-trega como plazo de garantía del contratista. (2) La cuestión a resolver por este Tribunal era si podía pactarse la libera-ción del plazo decenal de garantía del Art. 1483. Resolvimos que no, por estar afectada una cuestión de interés público, y que por estar envuelta la seguridad pública, la renuncia a dicho plazo es nula. Contrario a lo que ahora interpreta la opinión de este Tribunal, se distinguió en González v. Agos-tini entre el plazo de garantía y el plazo para instar la acción, señalándose que la garantía del contratista por vicios ocultos de la construcción dura diez años, es decir, que responde si se manifiestan dentro de ese plazo que es irrenunciable, mien-tras que la duración del plazo para formular reclamación, una vez se manifiesta la ruina del edificio, puede pactarse. Como sabemos, los plazos prescriptivos son renunciables. Dijimos, pág. 521:
“La cuestión que discutimos tiene importancia en la decisión de este caso porque como se recordará, cuando el demandante recibió el edificio ya conocía los vicios de construcción que moti-van esta reclamación de daños y perjuicios. Si la recepción se hubiera hecho a plena satisfacción o sin reservas, el contratista, conforme a la doctrina expuesta anteriormente, hubiera que-dado libre de responsabilidad por los vicios manifiestos que eran conocidos por el propietario ya que dicha aceptación implicaba *400una renuncia a reclamar por tales vicios. No así en cuanto a los vicios ocultos. Pero según hemos visto, el demandante protestó de los vicios ostensibles que conocía e hizo la recepción del edifi-cio sujeto a esa reserva. Ante esta situación, ¿cuál era el plazo que tenía para establecer su reclamación por los daños sufridos a causa de los vicios de construcción aparentes y conocidos por él? A nuestro juicio, el de 30 días convenido por las partes. El pacto fijando un término de 30 días para reclamar por los vicios aparentes no es contrario a la ley ni al orden público. Por su naturaleza, ese pacto regula los derechos e intereses privados del propietario y el contratista. Por consiguiente, debe sostenerse la validez del pacto en lo referente a los vicios aparentes. En cuanto a los vicios ocultos, el pacto es nulo.”
La expresión que se cita en la opinión del Tribunal en el caso ante nos, está fuera del contexto de la opinión en González v. Agostini, como parte de un escolio, y no pasa de ser un dictum, pues en dicho caso la acción se instó a los seis meses y días de terminada la obra. El plazo decenal de garantía no jugaba ningún papel.
(2) En Géigel v. Mariani, tampoco se planteó cuál es el término para instar la acción a que ahora nos referimos. Allí el contratista que construyó una casa para residencia del Dr. Mariani demandó a éste en cobro de dinero que alegó que se le adeudaba por motivo de la construcción. El Dr. Mariani reconvino por una cantidad mayor, en que valoró el costo de reparar determinados desperfectos que surgieron en la obra poco después de entregada, particularmente filtraciones en el techo. La acción que ambos ejercitaron se inició poco después de concluida la obra y remotamente antes de cum-plirse los diez años.
La aplicación y exégesis que hizo este Tribunal del Art. 1483 obedeció a que el contratista reclamó que no era respon-sable de las filtraciones del techo, que era la partida mayor de daños, porque durante la construcción se varió a requeri-miento del Dr. Mariani la estructuración del techo. Resolvi-mos, en línea con lo resuelto en González v. Agostini, que el contratista no podía evadir la responsabilidad que le impone *401el Art. 1483 ya que “[su] deber era no construirlo si creía que el techo no era adecuado.” (Pág. 56.) Hicimos un re-cuento histórico del origen del Art. 1483 y concluimos que, a diferencia del Código Francés, donde se establece una presun-ción de culpa contra el contratista y el arquitecto de una obra que se arruina total o parcialmente, si la obra fue construida por precio alzado, en nuestro sistema tal presunción aplica por igual tanto si la obra se construye a precio alzado como cuando se efectúa según presupuesto. Dijimos, pág. 54:
“Y en verdad nos parece arbitrario el que se sostenga que existe una presunción de culpa de parte del contratista cuando la obra se construye a precio alzado y no cuando se efectúa se-gún presupuesto. Nos parece arbitraria porque la razón de la presunción indudablemente es que el contratista está en mejor posición para demostrar cuál es la verdadera razón de la ruina.”
No se planteaba en Géigel la aplicabilidad de plazo alguno ni tenía que resolverse. Tampoco resolvimos qué plazo tiene el dueño o el que sufre daños como consecuencia de la ruina de un edificio para formular reclamación. La opinión de este Tribunal en el caso que ahora nos ocupa cita la siguiente ex-presión hecha en Géigel, pág. 50, para sostener su teoría del plazo único: “la obligación de indemnizar es una obligación establecida a favor de cualquier propietario que adquiera el edificio, siempre que la reclamación se efectúe en el tiempo que señala el artículo 1483.” Precisamente eso es lo que tene-mos que resolver aquí y que no teníamos que resolver ni resol-vimos en Géigel v. Mariani: cuál es el plazo para ejercitar la acción que reconoce el Art. 1483. Interpretar tal expresión de Géigel como que adopta la teoría del plazo único es a mi juicio una incorrección.
Importante de Géigel v. Mariani es que adopta precisa-mente la postura que postula García Cantero de que el Art. 1483 establece una presunción inris tantum de culpa del con-tratista y del arquitecto, lo que está en consonancia con la doctrina que establece que es el Art. 1802 el origen de la *402acción, ex primer párrafo del 1483, con base en culpa o negli-gencia.
(3) En Coop. de Viviendas v. Villas de Navarra, tam-poco se plantea en forma alguna, ni tenía que resolverse, ni se resolvió la cuestión del plazo. Allí se planteó si la Coopera-tiva de Viviendas, para quien se construyeron 28 unidades de vivienda por una empresa constructora, tenía causa de acción contra el arquitecto contratado por la constructora para reclamarle por vicios de las construcciones. El arqui-tecto alegaba que tratándose de una acción ex contractu bajo el Art. 1483, no tenía causa de acción en su contra la ad-quirente de las casas por no existir nexo contractual alguno entre ellos, es decir, entre adquirente y arquitecto. Nos nega-mos a aceptar esta contención y resolvimos que la acción que reconoce el Art. 1483 puede ser ejercitada por cualquier pro-pietario. Dijimos, pág. 719:
“Se ha establecido en el derecho civil español que la responsa-bilidad que le impone al arquitecto el Art. 1591 del Código Civil Español, equivalente al Art. 1488 del nuestro, beneficia a cual-quier propietario de la construcción, siempre que la acción se inste dentro del plazo señalado por el código.” Sigue entonces una cita de Manresa.
Como se ve, Cooperativa de Viviendas no establece tér-mino alguno para el ejercicio de la acción, y lo que hace es mencionar, de paso, que la persona que la ejercite debe ha-cerlo “dentro del plazo señalado por el código,” sin decir cuál es ese plazo.
Dos cosas son significativas, sin embargo, en esta decisión de Cooperativa de Viviendas. En primer lugar, que al decir que la acción debe ejercitarse “dentro del plazo señalado por el código” cita a Manresa, quien, como se reconoce en la opinión de la mayoría de este Tribunal en el caso ante nos, no postula la teoría del plazo único y defiende, por el contra-rio, que aparte del plazo decenal de garantía, el reclamante tiene quince años para instar su acción. Manresa, Código Civil Español, tomo X, vol. II, pág. 708 (ed. 1969). Esta *403misma tesis es defendida por Guaroa Velázquez, Responsa-bilidad por los defectos en las edificaciones, 20 Rev. Jur. U.P.R. 13, 31 (1950).
En segundo lugar, al reconocer que cualquier propietario tiene derecho a instar acción contra el arquitecto, sin que exista nexo contractual alguno entre aquél y éste, se apartó este Tribunal de la doctrina que defiende que la acción que reconoce el primer párrafo del 1483 es ex contractu, lo que está acorde con la posición aquí sostenida de que es una ac-ción ex delicto, basada en culpa o negligencia.
En resumen, la trilogía de González v. Agostini, Géigel v. Mariani, y Cooperativa de Viviendas v. Villas de Navarra, no puede citarse como autoridad en que sostener que en Puerto Rico hemos adoptado la doctrina del plazo único. Cuando más cerca, antes de ahora, ha estado este Tribunal de tener que resolver sobre el plazo para el ejercicio de la acción fue en Bartolomei v. Tribunal Superior, 98 D.P.R. 495 (1970). Se planteó en Bartolomei si aducía hechos una de-manda por vicios de la construcción de un edificio, instada contra el contratista, en que no se alegó la fecha de la cons-trucción, la de adquisición, ni la fecha en que se manifestaron los vicios o ruina de la construcción. Como el Art. 1483 limita la garantía del contratista a que “la ruina tuviere lugar den-tro de diez años, contados desde que concluyó la construc-ción,” resolvimos que la demanda no aducía hechos al no ale-gar hechos que determinaran que la ruina ocurrió dentro de los diez años de terminada la obra. Dijimos, pág. 497:
“No debe confundirse el término legal que para el ejercicio de la acción tenga el dueño del edificio arruinado, con el plazo decenal de garantías. La acción puede prescribir si no se acude en tiempo al tribunal. El otro término, el de los diez años, es uno dentro del cual debe ocurrir la ruina del edificio por vicios de construcción, para que el contratista sea responsable. Ven-cido dicho término sin que dentro del mismo haya ocurrido la ruina, termina la responsabilidad del contratista por los vicios de la construcción por razón de haber expirado el plazo legal de garantía. Véase, González v. Agostini, 79 D.P.R. 510 (1956). *404Para que haya causa de acción debe alegarse en alguna forma, que la ruina por vicios de la construcción ha tenido lugar dentro de los 10 años, contados desde que concluyó la construcción.”
El hecho de que en Bartolomei se cite a González v. Agos-tini, como aparece en el transcrito párrafo, enerva el argu-mento de que González v. Agostini sostiene la teoría del plazo único. En ambos casos fue ponente el Señor Juez Pérez Pi-mentel. Es insostenible que Bartolomei y González v. Agostini sostengan posiciones encontradas.
Para concluir, la decisión que hoy adopta este Tribunal respecto al primer párrafo del Art. 1483 implica que hay un plazo único de diez años dentro del cual debe ocurrir la ruina del edificio y dentro del cual debe instarse la acción para re-clamar por los daños que ello ocasione, a contar dicho plazo decenal desde la conclusión de la construcción. Quiere ello de-cir que si, para ejemplo, al año de concluirse y entregarse un edificio, se desploma su techo y ello ocasiona daños, el dueño y quienes sufran daños tendrían nueve años para ejercitar la acción. Por otra parte, si el desplome del techo ocurriese el mismo día que se cumple el plazo de diez años, aunque sería responsable el contratista, prácticamente sería inejercitable la causa de acción de los damnificados, pues a lo sumo ten-drían horas o quizás minutos para presentar demanda judicial para reclamar por los daños. En el primer supuesto, me parece que el término sería excesivamente largo. En el se-gundo, sería un absurdo.
Resumo mi posición en la forma siguiente:
1. Sin necesidad de que exista el Art. 1483, el contratista y el arquitecto de una edificación responden bajo el Art. 1802 de aquellos daños que se ocasionen al arruinarse la edifica-ción, si la ruina se debe a su culpa o negligencia; e igual-mente responden si la ruina se debe a incumplimiento de sus obligaciones bajo el contrato, conforme al Art. 1054 y si-guientes del Código Civil, 31 L.P.R.A. see. 3018 y ss.
2. El Art. 1483 establece en su primer párrafo un límite a la responsabilidad ex delicto del contratista y del arquitecto *405a partir de la conclusión de la obra, límite que consiste en el plazo decenal de garantía dentro del cual tiene que ocurrir o manifestarse la ruina; y en su segundo párrafo establece un plazo prescriptivo de quince años para el ejercicio de la acción contra el contratista si su causa se basa en incumpli-miento de contrato.
3. Siendo ex delicto la responsabilidad del contratista y del arquitecto en el caso del primer párrafo del Art. 1483, la causa de acción por daños que allí se reconoce tiene un plazo prescriptivo de un año conforme al Art. 1868 del Código Civil. Así, si la ruina se produce, digamos a los 6 meses de con-cluida la obra, la acción para reclamar por daños debe ins-tarse antes de que transcurra un año y no en cualquier mo-mento antes de que pasen diez años.
4. El Art. 1483 establece una presunción iuris tantum contra el contratista y el arquitecto, teniendo éstos la obliga-ción de probar que la ruina no se ha debido a su culpa o negli-gencia o que se debió a caso fortuito o fuerza mayor.
Confirmaría la sentencia recurrida.

(1)“Sec. 5298. Acciones que prescriben al año
Prescriben por el transcurso de un año:
1. La acción para recobrar o retener la posesión.
2. La acción para exigir la responsabilidad civil por injuria o calum-nia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en la see. 5141 de este título desde que lo supo el agraviado.”


(2) Decía el contrato: “El contratista garantiza la obra a construirse por el contrato, cualquier defecto sea de materiales o de mano de obra y a requerimiento del propietario remediará cualquier falta que se desarrolle en la obra si dicha falta se debiera a defectos de materiales suplidos por el contratista o mano de obra suplida por el contratista, sin costo alguno para el propietario, por un término de treinta días después de ser entre-gado.” González v. Agostini, supra, pág. 514.